Exhibit 10.2

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (the “Agreement”) is made as of May 29, 2019
(the “Effective Date”), by and between CONVERSION LABS, INC., a Delaware
corporation with its principal place of business located at 800 Third Avenue,
Suite 2800, New York, NY 10022, (the “Company”) and HARBORSIDE ADVISORS, LLC, a
limited liability company with a principal place of business located at
[ADDRESS] (the “Consultant”) (the Company and Consultant together the “Parties”
or individually a “Party”).

 

WHEREAS, the Company and the Consultant desire to enter into this Agreement,
pursuant to which the Consultant will provide consulting services as a
Consultant to the Company, subject to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company and the Consultant, intending to be legally bound,
hereby agree as follows:

 

A. Engagement

 

The Consultant shall provide the Services defined below in Section C herein for
the Company and/or its partially owned subsidiary, Conversion Labs RX, LLC
(“CLRX”), reporting to its Chief Executive Officer and Board of Directors (the
“Engagement”). In this capacity, the Consultant agrees to devote his best
efforts, energies and skill to the full discharge of his duties and
responsibilities.

 

B. Term

 

Services under this Agreement will commence on May __, 2019 (the “Commencement
Date”) and shall continue for a period of Three Years (the “Initial Term”)
renewable for additional one-year periods upon the mutual agreement of the
parties; unless earlier terminated in accordance with the provisions of Section
I below.

 

C. Services to be Performed

 

1. During the Term of this Agreement, the Consultant shall serve the Company in
the capacity of Consultant as it relates to the general operations of the
business, including but not limited to marketing and branding of products, and
liaising with the Company’s business partners, representatives or affiliates in
connection the Company’s online sale of prescription drugs directly to consumers
(collectively the “Services”).

 

2. The Consultant will use the highest degree of skill and expertise to
professionally and ethically accomplish the Services within the Term of this
Agreement and to project a positive image of the Company, in accordance with the
Company’s policies and procedures and applicable law.

 



- 1 -

 

 

D. Compensation for Services

 

1. Compensation for Services. Providing Consultant is still providing the
Services shall receive up to 5,000,000 shares of common stock of the Company in
accordance with the following schedule:

 

At such time as CLRX shall have achieved Topline Revenue of:  Number of Shares
of the Company $10,000,000  1,000,000 shares $15,000,000  1,000,000 shares
$20,000,000  1,000,000 shares $25,000,000  1,000,000 shares $30,000,000 
1,000,000 shares

  

In the event of a stock-split, the number of shares shall be adjusted
accordingly.

 

2. Consultant acknowledges that the foregoing provisions of this Section D
constitute the sole and entire compensation payable to it for the Engagement and
the provision of the Services of Consultant, and the Parties specifically agree
that no compensation, benefits or other reimbursements of any other nature shall
be paid or payable to Consultant as a result of the provision of Services
hereunder.

 

E. Ownership of Materials

 

1. Ownership. All materials, reports, plans, information, ideas, inventions,
discoveries, improvements, methods, processes, drawings, renditions, mock-ups,
prototypes, creative execution, advertising ideas, creative concepts or other
works conceived, created, reduced to practice, delivered or disclosed to the
Company or produced or otherwise arising out of the Services, in whole or in
part and whether alone or in conjunction with others (whether or not during work
hours devoted to the Services) (collectively, the “Creative Materials”), and all
rights, title and interests (including copyrights) in and to such Creative
Materials throughout the world, are hereby assigned to the Company and shall be
the sole and exclusive property of the Company.

 

2. Works Made for Hire. All copyrightable works comprising the Creative
Materials shall be considered “works made for hire” as defined in the United
States Copyright Act, whether published or unpublished, and all rights, title,
and interest to all such copyrightable works shall be the exclusive property of
the Company, and the Company shall be deemed to be the author and owner of such
copyrightable works. Consultant shall not distribute the copyrightable works, in
part or in entirety, to any third party without the express written consent of
the Company.

 

3. Disclosure; Cooperation. Consultant shall promptly disclose all such Creative
Materials to the Company, and the Company shall have full power and authority to
file any patent or copyright registrations or other intellectual property
submissions, applications or registrations throughout the world thereon and to
procure and maintain any patents, copyrights or other intellectual property
rights thereon. Consultant agrees, at the Company’s reasonable request and
expense, to execute any applications, assignments, instruments and other
documents, and perform such acts, as the Company may deem necessary or advisable
to confirm and vest in the Company all such rights, title and interests
throughout the world in and to such Creative Materials and all intellectual
property rights pertaining thereto, and to assist the Company in procuring,
maintaining, enforcing and defending such intellectual property rights and
protection throughout the world thereon. To the extent not covered by the
foregoing, The Company shall have the fully paid-up and irrevocable right to use
and disclose freely and for any purpose all information and ideas disclosed by
Consultant to the Company in performing the Services hereunder.

 



- 2 -

 

 

4. Consultant’s Obligations. With respect to any Creative Materials, Consultant
shall:

 

  (a) Treat all information with respect thereto as Confidential Information of
the Company;

 

  (b) Keep complete and accurate records thereof, which records shall be the
property of the Company;

 

  (c) Give to the Company and its attorneys all reasonable and requested
assistance in preparing such application;

 

  (d) From time to time, upon the request and at the expense of the Company, but
without payment to Consultant by the Company of additional consulting fees,
execute all assignment or other instruments required to transfer and assign to
the Company (or as it may direct) all Creative Materials, and all patents and
applications for patents, copyrights or applications for registration of
copyrights, covering such inventions or otherwise required to protect the rights
and interests of the Company;

 

  (e) Testify in any proceedings or litigation as to any Creative Materials; and

 

  (f) In case the Company shall desire to keep secret any Creative Materials, or
shall for any reason decide not to have letters patent applied for thereon,
refrain from applying for letters patent thereon.

 

F. Confidentiality

 

1. Confidential Information. Consultant acknowledges that it may be necessary
for the Company during the course of the Engagement, to disclose certain
confidential and proprietary information (“Confidential Information”) to
Consultant, in order for Consultant to perform the Services pursuant to this
Agreement. Consultant shall not disclose or use, at any time either during or
after the Term of this Agreement, for their own benefit or for the benefit of
any third party, any Confidential Information without the Company’s prior
written permission except to the extent necessary to perform the Services on the
Company’s behalf. Confidential Information includes, without limitation:

 

  (a) The written, printed, graphic or electronically recorded materials
furnished by the Company for Consultant to use;

 



- 3 -

 

 

  (b) Any written or tangible information stamped “confidential,” “proprietary”
or with a similar legend or any information that the Company makes reasonable
efforts to maintain its secrecy;

 

  (c) Business, research and development, regulatory and marketing plans,
objectives and/or strategies, financial information, corporate initiatives,
contractual and business arrangements, customer lists, supplier lists, sales
projections, product information, product launch plans, regulatory submissions,
pricing information of the Company and its affiliates;

 

  (d) Information, data, test results, patent applications, methodologies,
operating procedures, trade secrets, design formulas, know-how, techniques,
analyses, technology, processes, protocols, specifications and instructions
relating to the Company’s proprietary products, including safety data and
reference standards, investigators brochures, documents and reports, computer
programs and inventories, discoveries and improvements of any kind, sales
projections, product information, pricing information of the Company and its
affiliates;

 

  (e) Information, know-how, trade secrets, materials and tangible property
belonging to customers and suppliers of the Company and other third parties who
have disclosed such confidential and proprietary information to the Company
about whom Consultant gained knowledge as a result of providing Services to the
Company;

 

  (f) Any data, deliverables or other work product or information generated or
developed by Consultant in connection with the performance of Services under
this Agreement, including all Creative Materials; and

 

  (g) Any copies, extracts, notes, or summaries of any information described in
clauses (a) through (f).

 

Notwithstanding any of the foregoing, Confidential Information shall not include
any information that:

 

  (a) is or becomes available in the public domain through no fault of, or act
or failure to act on the part of Consultant;

 

  (b) is rightfully in Consultant’s possession at the time of disclosure by the
Company, as evidenced by Consultant’s written records maintained in the ordinary
course of business; or

 

  (c) is obtained, after the Commencement Date, by Consultant from any third
party that is lawfully in possession of such Confidential Information and not in
violation of any contractual or legal obligation with respect to such
Confidential Information.

 



- 4 -

 

 

2. At any time upon request of the Company or upon Termination of this
Agreement, Consultant shall promptly deliver to the Company: (i) all
Confidential Information (and all copies thereof) and all other property
(including but not limited to document files, computer disks, keys and keyfobs)
furnished to Consultant, by the Company and all other materials prepared by
Consultant, containing any Confidential Information; and (ii) a certification
that all Confidential Information has been delivered to the Company.

 

3. Notwithstanding the return of Confidential Information or the Termination of
this Agreement, Consultant, will continue to be bound by the obligations of
confidentiality pursuant to this Section F. In addition to its other legal
rights, the Company shall be entitled to temporary and permanent injunctive
relief and specific performance to remedy any breach or attempted breach of this
Section F of the Agreement, and in the event the Company prevails in any action
brought under this Section F, the Company shall also be entitled to recover its
reasonable attorney’s fees and costs expended in such action from Consultant.

 

G. Non-Solicitation; Non-Disparagement

 

1. Non-Solicitation. Consultant covenants and agrees that during the term of
this Agreement, and for a two (2) year period immediately following the
termination of this Agreement, regardless of the reason therefor, the Consultant
shall not solicit, induce, aid or suggest to: (a) any employee to leave such
employ, (b) any contractor, Consultant or other service provider to terminate
such relationship, or (b) any customer, agency, vendor, or supplier of the
Company to cease doing business with the Company.

 

2. Non-disparagement. Consultant covenants and agrees that during the term of
this Agreement, and for a two (2) year period immediately following the
termination of this Agreement, regardless of the reason therefor, the Consultant
will not make any remarks or adverse statements, in any and all media (e.g., in
writing, orally or on the internet via, among other things, blogs, message
boards and social networks), about the Company or its affiliates that could
reasonably be construed as disparaging or defamatory, or to cast the Company or
any of its affiliates in a negative light, or harm the Company’s or any of its
affiliates’ current or prospective business plans.

  

H. Exclusivity

 

During the term of this Agreement, Consultant shall not provide services to any
direct or indirect competitor of CLRX. A competitor shall be defined for
purposes of this Agreement as an entity engaged in the business of selling and
marketing pharmaceutical drugs on any online platform.

 

I. Termination

 

1. Generally. This Agreement will terminate automatically, each a “Termination
Date:” (a) upon the expiration of the Term; (b) upon mutual agreement of the
Parties; (c) in the event either Party becomes insolvent or a petition in
bankruptcy is filed or any insolvency proceedings are instituted by or against
either Party, or either Party liquidates its business; or (d) upon Consultant’s
death.

 

- 5 -

 

 

2. By the Company for Cause. The Company may terminate this Agreement for Cause
by action of its Board of Directors (the “Board”). For purposes of this
Agreement, “Cause” shall mean: (a) Consultant’s conviction, guilty plea, plea of
nolo contendre, or entering into any other plea admitting guilt of any felony;
(b) the deliberate engaging by Consultant in any unethical acts or gross
misconduct which is materially injurious to the Company, monetarily or
otherwise, such as fraud or embezzlement; or (c) Consultant’s failure to
materially observe or perform any of the terms or provisions of this Agreement,
or the Services hereunder, which failure remains uncured following thirty (30)
days’ prior written notice from the Company. Upon Termination of this Agreement
for Cause, Consultant will cease performing Services and will no longer be
authorized to perform any Services on behalf of the Company, except at the
express request and approval of the Company’s Board of Directors of the Company.
Upon termination for cause, Consultant will receive any unpaid Compensation
earned through the Termination Date. The Company shall be entitled to a refund
or non-payment of a pro rata portion of or the balance of any compensation
previously tendered but not yet earned as of the Termination Date, in addition
to the reimbursement of any other prepaid or overpaid expenses.

  

J. Indemnification

 

1. The Company agrees to defend, indemnify and hold Consultant harmless from and
against any and all claims, liabilities, losses, damages, and expenses arising
out of: (a) any breach by the Company of its warranties, representations,
covenants and obligations outlined in this Agreement; and (b) the gross
negligence or willful misconduct of the Company; and (c) the failure of the
Company to comply with all legal requirements to the best of its knowledge at
the time.

 

2. Consultant agrees to defend, indemnify and hold the Company harmless from and
against any and all claims, liabilities, losses, damages, and expenses arising
out of: (a) any breach by Consultant of his warranties, representations,
covenants and obligations outlined in this Agreement; (b) the gross negligence
or willful misconduct of Consultant; and (c) the failure of Consultant to comply
with all legal requirements to the best of his knowledge at the time.

 

3. The Parties further agree that they shall not, without the prior written
consent of the other Party, settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which defense and/or indemnification may be sought hereunder unless
such settlement, compromise or consent includes an unconditional release of the
Party seeking defense and/or indemnity from all liability arising out of such
claim, action, suit or proceeding.

 

4. The Party seeking defense or indemnification hereunder shall: (i) promptly
notify the other Party of the matter for which defense or indemnification is
sought; (ii) subject to the immediately preceding sentence of this paragraph,
provide the other Party with sole control over the defense and/or settlement
thereof, including but not limited to the selection of counsel; and (iii) at the
request of the Party providing defense and/or indemnification, fully cooperate
in the provision of full and complete information and reasonable assistance with
respect to the defense of such matter.

 



- 6 -

 

 

K. Survival

 

The obligations of the Parties pursuant to Sections E, F, G and J shall survive
the Termination of this Agreement, regardless of the reason for such
Termination, along with any and all other provisions that expressly provide for
survival of Termination.

 

L. Relationship of the Parties; Independent Contractor Status

 

The Parties agree that the relationship created by this Engagement is one of an
independent contractor. The Parties further agree that Consultant, are not and
shall not be considered employees of the Company and are not and shall not be
entitled to any of the rights and/or benefits that the Company provides for the
Company’s employees (including any employee pension, health, vacation pay, sick
pay or other fringe benefits offered by the Company under plan or practice) by
virtue of the Services being rendered by Consultant. Consultant acknowledges and
agrees that the Company does not, and shall not, maintain or procure any
workers’ compensation or unemployment compensation insurance for or on behalf of
Consultant, and shall make no state temporary disability or family leave
insurance payments on behalf of Consultant, and Consultant agrees that
Consultant will not be entitled to these benefits in connection with performance
of the Services under this Agreement. Consultant acknowledges and agrees that it
shall be solely responsible for paying all salaries, wages, benefits and other
compensation which Consultant, may be entitled to receive in connection with the
performance of the Services under this Agreement. Consultant is responsible for
all taxes, if any, imposed on it in connection with its performance of Services
under this Agreement, including any federal, state and local income, sales, use,
excise and other taxes or assessments thereon.

 

M. Binding Nature; Assignments

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors, representatives, administrators, heirs,
executors and permitted assigns, except that the duties of Consultant are
personal and shall not be assigned or subcontracted without the Company’s prior
written consent and any purported assignment without such written consent shall
be deemed void and unenforceable.

 

N. Entire Agreement; Amendments

 

This Agreement contains the entire understanding between the Parties with
respect to its subject matter and supersedes all previous negotiations,
agreements or understandings between the Parties, whether written or verbal.
This Agreement may not be amended or modified, except in writing, executed by
duly authorized representatives of the Parties hereto.

 

O. Governing Law; Consent to Jurisdiction and Venue

 

This agreement shall be governed by and construed in accordance with the laws of
New York, without giving effect to principles of conflicts of laws. The Parties
agree that any dispute concerning or arising under this Agreement shall be
subject to the exclusive jurisdiction of the state and federal courts of New
York, and each Party agrees to submit to the personal and exclusive jurisdiction
and venue of such courts.

 


- 7 -

 

 



P. Notices

 

All notices required or permitted to be delivered under this Agreement shall be
in writing and sent to the principal place of business of the Party to whom they
are addressed. Notices to Consultant shall be delivered to the attention of
Consultant. Notices to the Company shall be delivered to the attention of the
Chief Executive Officer. All notices under this Agreement shall be deemed
delivered only if sent by overnight mail or courier with return receipt.

 

Q. Severability

 

If any provision of this Agreement is found to be invalid or unenforceable for
any reason by a court of competent jurisdiction, that provision shall be
stricken from this Agreement and that finding shall not invalidate any other
terms of this Agreement, which terms shall remain in full force and effect
according to the surviving terms of this Agreement. In such an event, the
Parties shall negotiate with one another to agree on a provision which the
Parties would have agreed if they had known of the defect when they signed this
Agreement, in order to achieve the same commercial outcome and objectives of
this Agreement that were intended upon its execution.

  

[Signature Page Follows]

 



- 8 -

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
Parties as of its Effective Date.

  

CONVERSION LABS, INC.   HARBORSIDE ADVISORS         By: /s/ Justin Schreiber    
  Name: Justin Schreiber   Name:   Title: President & CEO   Title:          
Date: 5/29/2019   Date:

 

 

- 9 -



 

 